 

 

 

 

 

 

Case 1:19-mj-00897 Document 1 Filed on 09/10/19 in TXSD Page 1 of 1

AO91 (Rev. 12/03) Criminal Complaint Ep f UYAA. AUSA
+ o 77 ; .
UNITED STATES DISTRICT COURT  southec 8 Dittrict Court
FILED

 

Southern District Of Texas Brownsville Division SEP ] 0 2019

UNITED STATES OF AMERICA CRIMINAL COMPLAINT. d J. Bradle
‘ y;

VS.
Case Number: B-19- 4971 - ms)

Clerk of Court

Miguel LOPEZ-Villicana
A098 266 219 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about September 09, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a}(1)/(b)1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on
September 09, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on 03/23/2018. The defendant was convicted of Illegal Reentry by a Deported Alien on AUGUST 05, 2013.
Record checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United
States.

Defendant had $167 US dollars in their possession at time of arrest.

Continued on the attached sheet and made a part of this complaint: ["] Yes [X] No

_Zz

Signature of Complainant

Mora, Sergio A. _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
September 10, 2019 at Brownsville, Texas—. °
Date City/State

Ignacio Torteya III U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signature of,
